FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50375

               Plaintiff - Appellee,             D.C. No. 3:08-cr-04323-MMA

  v.
                                                 MEMORANDUM *
ULYSES JUAREZ-AGUILAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Ulyses Juarez-Aguilar appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Juarez-Aguilar contends the district court erred when it applied a 16-level

“crime of violence” adjustment under U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on his

prior conviction for inflicting corporal injury on a spouse, in violation of California

Penal Code § 273.5. Juarez-Aguilar’s contention is foreclosed by United States v.

Laurico-Yeno, 590 F.3d 818, 823 (9th Cir. 2010) (holding that a conviction under

California Penal Code § 273.5 is categorically a “crime of violence” under the

Guidelines because the offense requires the intentional use of physical force

against the person of another).

      As Juarez-Aguilar concedes, his contention that his Fifth and Sixth

Amendment rights were violated is foreclosed. See, e.g., United States v.

Covian-Sandoval, 462 F.3d 1090, 1096-97 (9th Cir. 2006); see also United States

v. Grisel, 488 F.3d 844, 846 (9th Cir. 2007) (en banc).

      AFFIRMED.




                                           2                                    09-50375